Exhibit 10.3

THIS NOTE AND THE COMMON EQUITY ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THIS NOTE AND THE COMMON EQUITY ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID
ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR (B) AN EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS.

AMENDED AND RESTATED SECURED CONVERTIBLE NOTE

$10,000,000

Original Date: April 24, 2009

Amended and Restated Date: July 24, 2009

New York, New York

FOR VALUE RECEIVED, PA LLC, a Delaware limited liability company (together with
its successors, the “Maker”) promises to pay to PetroTech Holdings, Corp., (the
“Payee”) at c/o Laurus Capital Management, LLC, 335 Madison Avenue, 10th Floor,
New York, New York 10017, or at such other place as may be designated in writing
by the holder of this Convertible Note, the principal sum (the “Principal
Amount”) of TEN MILLION DOLLARS and 00/100 Dollars ($10,000,000), which sum
shall be payable in lawful money of the United States of America, together with
interest that shall accrue on the unpaid principal balance computed from the
date hereof at twelve percent (12.0%) per annum on June 30, 2012 (the “Maturity
Date”) Interest shall be calculated on the basis of the actual number of days
elapsed over a year of 360 days and shall be paid in full by Payee on repayment
of the Principal Amount under this Note.

This Convertible Note combines and amends and restates in its entirety (and is
given in substitution for and not in satisfaction of) each of (i) that certain
Convertible Demand Note dated as of April 24, 2009 issued by Maker to Payee (as
amended, restated, modified and/or supplemented from time to time) and (ii) that
certain Secured Convertible Demand Note dated as of May 11, 2009 issued by Maker
to Payee (as amended, restated, modified and/or supplemented from time to time).

1. DEFINITIONS.

“Common Stock” shall mean the shares of stock representing the Parent’s common
stock, $0.001 par value per share.



--------------------------------------------------------------------------------

“Conversion Shares” shall mean the shares of Common Stock to be issued upon
conversions of principal, interest or fees hereunder and in accordance with the
terms hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fixed Conversion Price” shall mean $5.43.

“Parent” shall mean PetroAlgae Inc., a Delaware corporation.

“Principal Market” means the NASD Over The Counter Electronic Bulletin Board,
NASDAQ Capital Market, NASDAQ National Market System, American Stock Exchange or
New York Stock Exchange (whichever of the foregoing is at the time the principal
trading exchange or market for the Common Stock).

2. USE OF PROCEEDS. The proceeds of the loan made pursuant to this Convertible
Note shall be used by Maker solely for working capital purposes.

3. OPTIONAL REDEMPTION IN CASH. The Maker may prepay this Convertible Note
(“Optional Redemption”) by paying to the Payee a sum of money equal to the
Principal Amount outstanding at such time together with accrued but unpaid
interest thereon and any and all other sums due, accrued or payable to the Payee
arising under this Convertible Note (the “Redemption Amount”) outstanding on the
Redemption Payment Date (as defined below). The Maker shall deliver to the Payee
a written notice of redemption (the “Notice of Redemption”) specifying the date
for such Optional Redemption (the “Redemption Payment Date”), which date shall
be no sooner than ten (10) business days after the date of the Notice of
Redemption (the “Redemption Period”). A Notice of Redemption shall not be
effective with respect to any portion of this Convertible Note for which the
Payee has previously delivered a Notice of Conversion (as hereinafter defined)
or for conversions elected to be made by the Maker pursuant to Section 5 during
the Redemption Period. The Redemption Amount shall be determined as if the
Payee’s and Maker’s, as applicable, conversion elections had been completed
immediately prior to the date of the Notice of Redemption. On the Redemption
Payment Date, the Redemption Amount must be paid in good funds to the Payee. In
the event the Maker fails to pay the Redemption Amount on the Redemption Payment
Date as set forth herein, then such Redemption Notice will be null and void.

4. MAKER’S PAYMENT OF INTEREST ON OPTIONAL INTEREST PAYMENT DATES.

a. Subject to the restrictions set forth below in this Section 4, commencing on
June 1, 2009 and on the first business day of each succeeding September,
December and March thereafter (each, an “Optional Interest Payment Date”)
through the Maturity Date, the Maker shall have the right, but not the
obligation, to pay all accrued and unpaid interest as of such Optional Interest
Payment Date through the issuance by Parent of fully paid and non-assessable
shares of Common Stock to the Payee at a price per share equal to the greater of
(i) the volume weighted average price of the Common Stock for the fifteen
(15) days immediately prior to the applicable Optional Interest Payment Date and
(ii) the Fixed Conversion Price (the “Interest Conversion Price”).



--------------------------------------------------------------------------------

b. Mechanics of Maker’s Conversion. In the event that the Maker elects to
convert accrued and unpaid interest into Common Stock, the Maker shall give no
less than five (5) business days written notice of such election by delivering
an executed and completed notice of conversion in substantially the form of
Exhibit A hereto (appropriate completed) (“Notice of Interest Conversion”) to
the Payee and Parent and such Notice of Interest Conversion shall provide a
breakdown in reasonable detail of the accrued and unpaid interest that are being
converted. On each Optional Interest Payment Date and in accordance with its
Notice of Interest Conversion, the Payee shall make the appropriate reduction to
the accrued and unpaid interest as entered in its records and shall provide
notice thereof to the Maker. Pursuant to the terms of the Notice of Interest
Conversion, the Parent will issue instructions to the transfer agent within one
(1) business day of the date of the delivery to the Payee and Parent of the
Notice of Interest Conversion and shall cause the transfer agent to transmit the
certificates representing the Conversion Shares to the Payee by crediting the
account of the Payee’s designated broker with the Depository Trust Corporation
(“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”) system within
three (3) business days after receipt by the Payee and Parent of the Notice of
Interest Conversion (the “Interest Conversion Delivery Date”). In the case of
the exercise of the conversion rights set forth herein the conversion privilege
shall be deemed to have been exercised and the Conversion Shares issuable upon
such conversion shall be deemed to have been issued upon the date of receipt by
the Payee and Parent of the Notice of Interest Conversion. The Payee shall be
treated for all purposes as the record holder of the Interest Conversion Shares,
unless the Payee provides the Maker or Parent, written instructions to the
contrary.

c. Additional Interest Conversion Mechanics. The number of shares of Common
Stock to be issued upon each conversion accrued and unpaid interest shall be
determined by dividing that portion of the interest to be converted by the
applicable Interest Conversion Price.

5. PAYEE’S CONVERSION RIGHTS

a. Optional Conversion of Payee. The Payee shall have the right, but not the
obligation, to convert all or any portion of the issued and outstanding
Principal Amount and/or accrued interest and fees due and payable into fully
paid and non-assessable shares of Common Stock at the Fixed Conversion Price.

b. Mechanics of Payee’s Conversion. In the event that the Payee elects to
convert this Convertible Note into Common Stock, the Payee shall give notice of
such election by delivering an executed and completed notice of conversion in
substantially the form of Exhibit B hereto (appropriate completed) (“Notice of
Conversion”) to the Maker and Parent such Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount, accrued interest and
fees that are being converted. On each Conversion Date (as hereinafter defined)
and in accordance with its Notice of Conversion, the Payee shall make the
appropriate reduction to the Principal Amount, accrued interest and fees as
entered in its records and shall provide written notice thereof to the Maker
within two (2) business days after the Conversion Date. Each date on which a
Notice of Conversion is delivered or telecopied to the Maker and Parent, in
accordance with the provisions hereof shall be deemed a Conversion Date (the
“Conversion Date”). Pursuant to the terms of the Notice of Conversion, the Maker
will



--------------------------------------------------------------------------------

issue instructions to the transfer agent within one (1) business day of the date
of the delivery to the Maker and Parent of the Notice of Conversion and shall
cause the transfer agent to transmit the certificates representing the
Conversion Shares to the Payee by crediting the account of the Payee’s
designated broker with the DTC through its DWAC system within three (3) business
days after receipt by the Maker and Parent of the Notice of Conversion (the
“Payee Conversion Delivery Date” and together with the Interest Conversion
Delivery Date, the “Delivery Dates” and each, a “Delivery Date”). In the case of
the exercise of the conversion rights set forth herein the conversion privilege
shall be deemed to have been exercised and the Conversion Shares issuable upon
such conversion shall be deemed to have been issued upon the date of receipt by
the Maker and Parent of the Notice of Conversion. The Payee shall be treated for
all purposes as the record holder of the Conversion Shares, unless the Payee
provides the Maker or Parent, written instructions to the contrary.

c. Additional Conversion Mechanics.

1. The number of shares of Common Stock to be issued upon each conversion of
this Convertible Note shall be determined by dividing that portion of the
principal and interest and fees to be converted, if any, by the Fixed Conversion
Price.

2. The Fixed Conversion Price and number and kind of shares to be issued upon
conversion is subject to adjustment from time to time upon the occurrence of
certain events, as follows:

(a) If the shares of Common Stock are subdivided or combined into a greater or
smaller number of shares of Common Stock, or if a dividend is paid on the Common
Stock or any preferred stock issued in shares of Common Stock, the Fixed
Conversion Price, as the case may be, shall be proportionately reduced in case
of subdivision of shares or stock dividend or proportionately increased in the
case of combination of shares, in each such case by the ratio which the total
number of shares of Common Stock outstanding immediately after such event bears
to the total number of shares or units of Common Stock outstanding immediately
prior to such event.

6. COVENANTS OF THE PARENT.

a. During the period that conversion rights exist hereunder, the Parent will
reserve from its authorized and unissued Common Stock a sufficient number of
shares to provide for the issuance of Common Stock upon the full conversion of
this Convertible Note, including, without limitation, all interest that may
accrue hereunder over a three year term.

b. During the period the conversion right exists, Parent covenants and agrees
that (i) the number of shares of Common Stock that may be issued upon conversion
hereunder will be validly issued, fully paid and nonassessable, and will be free
of any liens or encumbrances, (ii) all such issued and outstanding shares of
Common Stock will be issued in compliance with applicable state and federal
laws.



--------------------------------------------------------------------------------

7. OTHER RELATED CONVERSION PROVISIONS.

a. Issuance of New Note. Upon any partial conversion of this Convertible Note, a
new Note containing the same date and provisions of this Convertible Note shall,
at the request of the Payee, be issued by the Maker to the Payee for the
principal balance of this Convertible Note and interest which shall not have
been converted or paid.

b. Rights of Equityholders. The Payee shall not be entitled to vote or receive
dividends or be deemed the holder of the Conversion Shares or any other
securities of the Parent which may at any time be issuable upon conversion of
this Convertible Note for any purpose, nor shall anything contained herein be
construed to confer upon the Payee, as such, any of the rights of a equityholder
of the Parent or any right to vote for the election of directors or upon any
matter submitted to equityholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon the recapitalization, issuance of
shares, reclassification of shares, change of nominal value, consolidation,
merger, conveyance or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise, in each case, until the Delivery
Date applicable to the respective Conversion Equity purchasable upon the
conversion hereof shall have occurred as provided herein.

c. Investment Representations. By acceptance of this Note, the Payee represents
to the Maker and Parent and agrees that:

 

  (i) The Note is being acquired for the account of the Payee, and the Payee has
no present intention of offering, selling, transferring or otherwise disposing
of the Note or the shares of Common Stock issuable upon conversion or exercise
thereof.

 

  (ii) The Payee will not sell, transfer or otherwise dispose of the Note or
shares of Common Stock issuable upon conversion or exercise thereof, unless
either:

 

  (I) a registration statement under the Securities Act of 1933, as amended (the
“Act”), covering such portion of the Note or such shares of Common Stock issued
or issuable upon conversion or exercise thereof which is to be so offered, sold,
transferred or otherwise disposed of has become effective; or

 

  (II) the proposed offer, sale, transfer or other disposition of the Note or
the shares of Common Stock issued or issuable upon conversion or exercise
thereof are exempt from the registration provisions of the Act.

 

  (iii)   Maker and Parent are under no obligation to register the Note or the
shares of Common Stock issuable upon conversion or exercise thereof under the
Act or any securities laws of any state or take any action to make any exemption
from such registration provisions available unless otherwise subsequently agreed
in writing by the parties hereto.



--------------------------------------------------------------------------------

6. EVENT OF DEFAULT. The occurrence of any of the following events set forth in
this section shall constitute an event of default (“Event of Default”)
hereunder:

a. Failure to Pay. The Maker fails to pay hereunder any of principal, interest
or other fees hereon in accordance herewith, or the Maker fails to pay any of
the other Obligations (under the Amended and Restated Master Security Agreement,
dated as of the date hereof which amends and restates the Master Security
Agreement dated as of August 21, 2008 (as further amended, restated, modified
and/or supplemented from time to time, the “Master Security Agreement”) by and
between LV Administrative Services, Inc., as Agent (in its capacity as
administrative and/or collateral agent, the “Agent”), the Maker and Parent when
due; or

b. Breach of Covenant. The Maker or any of its subsidiaries breaches any
covenant or any other term or condition of this Convertible Note, the Master
Security Agreement or any other Document (as defined in the Master Security
Agreement) in any material respect and such breach, if subject to cure,
continues for a period of fifteen (15) days after the occurrence thereof; or

c. Breach of Representations and Warranties. Any representation, warranty or
statement made or furnished by the Maker or Parent, as applicable, in this
Convertible Note, the Master Security Agreement or any other Document (as
defined in the Master Security Agreement) shall at any time be false or
misleading in any respect on the date as of which made or deemed made; or

d. Default Under the Master Security Agreement. The occurrence of any default
(or similar term) in the observance or performance of the Master Security
Agreement or any other Document (as defined in the Master Security Agreement) or
condition relating to any indebtedness or contingent obligation of the Maker or
any of its subsidiaries; or

e. Bankruptcy. The Maker shall (i) apply for, consent to or suffer to exist the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property,
(ii) make a general assignment for the benefit of creditors, (iii) commence a
voluntary case under the federal bankruptcy laws (as now or hereafter in
effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vi) acquiesce to, any petition filed against it in any involuntary case under
such bankruptcy laws, or (vii) take any action for the purpose of effecting any
of the foregoing.

f. Judgments. Attachments or levies in excess of $5,000 in the aggregate are
made upon the Maker’s assets or a judgment is rendered against the Maker’s
property involving a liability of more than $5,000.00;

g. Insolvency. The Maker or any of their respective subsidiaries shall admit in
writing its inability, or be generally unable, to pay its debts as they become
due or cease operations of its present business;

h. Change of Control. A Change of Control (as defined below) shall occur with
respect to the Maker, unless Payee shall have expressly consented to such Change
of Control in writing. A “Change of Control” shall mean any event or
circumstance as a result of



--------------------------------------------------------------------------------

which (i) any “Person” or “group” (as such terms are defined in Sections 13(d)
and 14(d) of the Exchange Act, as in effect on the date hereof), other than the
Payee, is or becomes the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of 35% or more on a
fully diluted basis of the then outstanding voting equity interest of the Maker
(other than a “Person” or “group” that beneficially owns 35% or more of such
outstanding voting equity interests of the Maker on the date hereof), (ii) the
Board of Directors of the Maker shall cease to consist of a majority of the
Maker’s board of directors on the date hereof (or directors appointed by a
majority of the board of directors in effect immediately prior to such
appointment) or (iii) the Maker or any of its subsidiaries merges or
consolidates with, or sells all or substantially all of its assets to, any other
person or entity;

i. Indictment; Proceedings. The indictment or threatened indictment of the Maker
or any of its respective subsidiaries or any executive officer of the Maker or
any of its subsidiaries under any criminal statute, or commencement or
threatened commencement of criminal or civil proceeding against the Maker or any
of its subsidiaries or any executive officer of the Maker or of its subsidiaries
pursuant to which statute or proceeding penalties or remedies sought or
available include forfeiture of any of the property of the Maker, or any of its
subsidiaries; or

j. The Master Security Agreement. (i) An Event of Default shall occur under and
as defined in the Master Security Agreement, (ii) the Maker or any of its
subsidiaries shall breach any term or provision of the Master Security Agreement
in any respect, (iii) the Maker, or any of its subsidiaries attempts to
terminate, challenges the validity of, or its liability under, the Master
Security Agreement, (iv) any proceeding shall be brought to challenge the
validity, binding effect of the Master Security Agreement or (v) without the
consent of the Agent or the Payee, the Master Security Agreement ceases to be
valid, binding and enforceable obligation of the Maker.

7. DEFAULT INTEREST. Following the occurrence and during the continuance of an
Event of Default, the Maker shall pay additional interest on the outstanding
principal balance of this Convertible Note in an amount equal to one percent
(1%) per month, and all outstanding obligations under this Convertible Note, the
Master Security Agreement, including unpaid interest, shall continue to accrue
interest at such additional interest rate from the date of such Event of Default
until the date such Event of Default is cured or waived.

8. REMEDIES. During the continuance of any Event of Default, the Payee may in
any applicable law, declare immediately due and payable all or part of any
obligation (including any accrued but unpaid interest thereon) under this
Convertible Note whereupon the same shall become immediately due and payable,
without presentment, demand, protest or further notice or other requirements of
any kind, all of which are hereby expressly waived by the Maker.

9. AUTHORITY. The Maker represents that the Maker has full power, authority and
legal right to execute and deliver this Convertible Note and that this
Convertible Note constitutes a valid and binding obligation of the Maker
enforceable against the Maker in accordance with its terms.



--------------------------------------------------------------------------------

10. DEFINED TERMS. Whenever used, the singular number shall include the plural,
the plural the singular, and the words “Payee” and “Maker” shall include,
respectively, their respective successors and assigns; provided, however, that
the Maker shall in no event or under any circumstance have the right to assign
or transfer its obligations under this Convertible Note or the related
documents, in whole or in part, to any other person, party or entity.

11. HEADINGS, ETC. The headings and captions of the numbered paragraphs of this
Convertible Note are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

12. ENFORCEABILITY. The Maker acknowledges that this Convertible Note and the
Maker’s obligations under this Convertible Note are and shall at all times
continue to be absolute and unconditional in all respects, and shall at all
times be valid and enforceable irrespective of any other agreements or
circumstances of any nature whatsoever which might otherwise constitute a
defense to this Convertible Note and the obligations of the Maker under this
Convertible Note or the obligations of any other person or party relating to
this Convertible Note. This Convertible Note and the guarantees, security
agreements, other agreements, instruments and documents executed and/or
delivered in connection herewith (collectively and as the same may be amended or
otherwise modified from time to time, the “Documents”) set forth the entire
agreement and understanding of the Payee and the Maker, and the Maker
absolutely, unconditionally and irrevocably waives any and all right to assert
any setoff, counterclaim or crossclaim of any nature whatsoever with respect to
this Convertible Note or the obligations of the Maker hereunder or thereunder,
or the obligations of any other person or party relating hereto or thereto or to
the obligations of the Maker hereunder or thereunder or otherwise in any action
or proceeding brought by the Payee to collect this Convertible Note, or any
portion thereof, or to enforce, foreclose and realize upon the liens and
security interests of the Payee in any collateral. The Maker acknowledges that
no oral or other agreements, conditions, promises, understandings,
representations or warranties exist with respect to this Convertible Note or
with respect to the obligations of the Maker under this Convertible Note, except
those specifically set forth in this Convertible Note.

13. WAIVER. The Maker waives presentment, demand for payment, notice of dishonor
and any or all notices or demands in connection with the delivery, acceptance,
performance, default or enforcement of this Convertible Note and consents to any
or all delays, extensions of time, renewals, release of any party to any
document related to this Convertible Note, and of any available security
therefor, and any and all waivers or modifications that may be granted or
consented to by the Payee with regard to the time of payment or with respect to
any other provisions of any of the Documents, and agrees that no such action,
delay or failure to act on the part of the Payee shall be construed as a waiver
by the Payee of, or otherwise affect, in whole or in part, its right to avail
itself of any remedy with respect thereto. No notice to or demand on the Maker
shall be deemed to be a waiver of the obligation of the Maker or of the right of
the Payee to take further action without further notice or demand as provided in
any of the Documents.

14. ASSIGNABILITY. This Convertible Note shall be binding upon the Maker and its
successors and assigns, and shall inure to the benefit of the Payee and its
successors and assigns, and may be assigned by the Payee. The Maker may not
assign any of its obligations under this Convertible Note without the prior
written consent of the Payee, any such purported assignment without such consent
being null and void.

15. SECURITY. INTEREST. LV Administrative Services, Inc., as Agent, for the
benefit of the Payee, has been granted a security interest in certain assets of
the Maker as more fully described in the Master Security Agreement and the
Equity Pledge Agreement dated as of the date hereof and executed by Parent.



--------------------------------------------------------------------------------

16. AMENDMENTS. This Convertible Note may not be modified, amended, changed or
terminated orally, except by an agreement in writing signed by the Maker, the
Parent and the Payee. No waiver of any term, covenant or provision of this
Convertible Note shall be effective unless given in writing by the Payee and, if
so given by the Payee, shall only be effective in the specific instance in which
given.

17. GOVERNING LAW. This Convertible Note is and shall be deemed entered into in
the State of New York and shall be governed by and construed in accordance with
the laws of the State of New York, without regard to principles of conflicts of
laws.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has duly executed this Convertible Note the day
and year first above written.

 

PA LLC By:   /s/ Ottmar Dippold   Name: Ottmar Dippold   Title:   CEO
ACKNOWLEDGED AND AGREED TO BY: PETROALGAE INC. By:   /s/ David P. Szostak  
Name: David P. Szostak   Title:   President

SIGNATURE PAGE TO

CONVERTIBLE DEMAND NOTE



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF INTEREST CONVERSION

PetroTech Holdings, Corp.

c/o Laurus Capital Management, LLC

335 Madison Avenue, 10th Floor

New York, NY 10017

ATTN: General Counsel

PetroAlgae Inc.

[Address]

The undersigned hereby converts $             of the interest due on [specify
applicable Optional Interest Payment Date] under the Convertible Note dated as
of July     , 2009 (the “Note”) issued by PA LLC (the “Company”) to PetroTech
Holdings, Corp. by delivery of shares of Common Stock of PetroAlgae Inc.
(“Shares”) on and subject to the conditions set forth in the Note.

 

1.    Date of Conversion         2.    Shares To Be Delivered:        

 

PA LLC By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF CONVERSION

PA LLC

[Address]

PetroAlgae Inc.

[Address]

The undersigned hereby converts $             of the principal and/or interest
due on [specify applicable Repayment Date] under the Convertible Note dated as
of July     , 2009 (the “Note”) issued by PA LLC (the “Company”) by delivery of
shares of Common Stock of PetroAlgae Inc. (“Shares”) on and subject to the
conditions set forth in the Note.

 

3.    Date of Conversion         4.    Shares To Be Delivered:        

 

[PAYEE] By:       Name:   Title: